     Case 2:03-cr-00042-MCE-EFB Document 1252 Filed 04/17/20 Page 1 of 5

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     UNITED STATES OF AMERICA,                         No. 2:03-cr-0042-MCE-EFB P
12                        Respondent,
13                v.                                     ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14     SHANGO JAJA GREER,
15                        Movant.
16

17            Shango Jaja Greer (“movant”), proceeding without counsel, has filed several motions

18    related to his previously-adjudicated section 2255 motion. He has filed: (1) a motion to vacate or

19    set aside judgment under Rule 60(b) (ECF No. 1243)1; (2) a separate motion seeking to have

20    Judge Drozd, whom he addresses, despite his status as a district judge in the Fresno division of

21    the Eastern District, as “Chief Magistrate Judge,” hear this case (ECF No. 1246); and (3) a motion

22    to disqualify the undersigned from his case (ECF No. 1247). The motion for disqualification and

23    motion seeking to have Judge Drozd hear his case are denied. Further, it is recommended that the

24    Rule 60(b) motion be denied.

25    /////

26
              1
27              This motion was docketed by the clerk as a section 2255 motion. Subsequently, movant
      filed a notice wherein he indicated that it was his intent that the motion be filed as one proceeding
28    under Rule 60. ECF No. 1248. Accordingly, the court will consider it as such.
                                                          1
     Case 2:03-cr-00042-MCE-EFB Document 1252 Filed 04/17/20 Page 2 of 5

 1                                            Procedural Background
 2            Movant filed his section 2255 motion on February 15, 2012. ECF No. 1126. On August
 3    10, 2017, the undersigned recommended that movant’s motion be denied. ECF No. 1212. Those
 4    recommendations were adopted, over movant’s objections (ECF No. 1220), on June 15, 2018.
 5    ECF No. 1226. The district judge declined to issue a certificate of appealability. ECF No. 1228.
 6    Movant appealed (ECF No. 1230) and, on February 27, 2019, the Ninth Circuit denied his request
 7    for a certificate of appealability. ECF No. 1238. Movant represents that he sought a writ of
 8    certiorari from the United States Supreme Court, but his request was denied. ECF No. 1243 at 8.
 9            Movant filed the three motions described above on March 2, 13, and 16 of 2020. ECF
10    Nos. 1243, 1246, & 1247.
11                                             Motion to Disqualify
12            Movant claims that disqualification under 28 U.S.C. § 1442 and § 455(a)3 is warranted
13    because the undersigned has issued rulings that were “clearly erroneous,” made “oft-repeated
14    errors,” and “persistently disregarded the federal rules.” ECF No. 1247 at 1. He further argues
15    that the undersigned’s findings and recommendations which, as noted above, were adopted by the
16    district judge, were legally erroneous. Id. at 3-6.
17    /////
18            2
                  28 U.S.C. § 144 provides that:
19

20                     Whenever a party to any proceeding in a district court makes and
                       files a timely and sufficient affidavit that the judge before whom the
21                     matter is pending has a personal bias or prejudice either against him
                       or in favor of any adverse party, such judge shall proceed no further
22                     therein, but another judge shall be assigned to hear such proceeding.

23                     The affidavit shall state the facts and the reasons for the belief that
                       bias or prejudice exists, and shall be filed not less than ten days
24                     before the beginning of the term [session] at which the proceeding is
                       to be heard, or good cause shall be shown for failure to file it within
25                     such time. A party may file only one such affidavit in any case. It
                       shall be accompanied by a certificate of counsel of record stating that
26                     it is made in good faith.
              3
27             28 U.S.C. § 455(a) provides that “[a]ny justice, judge, or magistrate [magistrate judge]
      of the United States shall disqualify himself in any proceeding in which his impartiality might
28    reasonably be questioned.”
                                                         2
     Case 2:03-cr-00042-MCE-EFB Document 1252 Filed 04/17/20 Page 3 of 5

 1           It is well settled that adverse rulings are generally not, standing alone, sufficient to
 2    warrant disqualification. See Liteky v. United States, 510 U.S. 540, 541 (1994) (“[J]udicial
 3    rulings alone almost never constitute valid basis for a bias or partiality recusal motion.”) see also
 4    United States v. Azhocar, 581 F.2d 735, 739 (9th Cir. 1978). Movant has made no other plausible
 5    showing of bias or prejudice and, thus, his motion must be denied.
 6                             Motion to Appoint Judge Drozd to Hear this Case
 7           This motion is also denied. It is well settled that litigants are entitled to an impartial
 8    judge, but “not to a judge of their choosing.” In re Drexel Burnham Lambert, Inc., 861 F.2d
 9    1307, 1312 (2d. Cir. 1988).
10                                             Rule 60(b) Motion
11           Finally, the court recommends that movant’s Rule 60(b)4 motion be denied. First, two of
12    the three grounds it raises are, without question, untimely. Inter alia, movant argues that relief
13    from judgment is appropriate because: (1) the government committed fraud upon the court by
14    failing to knowingly correct false evidence; and (2) the district court abused its discretion when it
15    failed to “discern” newly-discovered evidence related to his claims. ECF No. 1243 at 7. Movant
16    explicitly states that these claims fall under 60(b)(3) (fraud, misrepresentation, or misconduct by
17    opposing party) and 60(b)(2) (newly discovered evidence). Id. Rule 60(b) provides, however,
18    that “[a] motion under Rule 60(b) must be made within a reasonable time—and for reasons (1),
19    (2), and (3) no more than a year after the entry of the judgment or order or the date of the
20    proceeding.” See Fed. R. Civ. P. 60(b). The district court entered judgment on movant’s 2255
21    motion on June 15, 2018. ECF No. 1226. Movant did not file his Rule 60(b) motion until March
22    2, 2020 (ECF No. 1243) – well past the one year deadline.
23

24           4
                Federal Rule of Civil Procedure 60(b) allows for relief from final judgement based on:
      (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly-discovered evidence which,
25    by reasonable diligence, could not have been discovered in time to move for a new trial under
26    Rule 59; (3) fraud, misrepresentation, or misconduct by an opposing party; (4) the judgment is
      void; (5) the judgment has been satisfied, released, or discharged, or a prior judgment upon which
27    it is based has been reversed or otherwise vacated, or it is no longer equitable that the judgment
      should have prospective application; or (6) any other reason justifying relief from the operation of
28    the judgment. See Fed. R. Civ. P. 60(b)(1)-(b)(6).
                                                        3
     Case 2:03-cr-00042-MCE-EFB Document 1252 Filed 04/17/20 Page 4 of 5

 1            Movant’s third argument for relief is that the court abused its discretion when it refused to
 2    permit consideration of certain claims,5 thus depriving him of ever receiving a merits-based
 3    adjudication thereon. ECF No. 1243 at 7. Movant classifies this abuse of discretion as falling
 4    under Rule 60(b)(6). Id. This claim should also be rejected.
 5            First, given the length of time that has elapsed between the judgment and the filing of
 6    movant’s motion, it is also untimely. The court notes that, while Rule 60(b) carves out an explicit
 7    one-year time limit for claims under Rule 60(b)(1)-(3), it still mandates that claims under 60(b)(6)
 8    be made in a reasonable time. Nearly two years elapsed between entry of judgment and the
 9    instant motion. Such a duration is not, as other courts have found, a “reasonable” amount of time.
10    See, e.g., Spangler v. United States, 2019 U.S. Dist. LEXIS 108688, 2019 WL 2716227 (W.D.
11    Wash. June 28, 2019) (citing United States v. Washington, 20 F.Supp.3d 899, 924 (W.D. Wash.
12    Sep. 2, 2008) (citing cases)); Pursley v. Estep, 2007 U.S. Dist. LEXIS 90192, 2007 WL 4322330
13    (D. Colo. Dec. 7, 2007).
14            Second, a Rule 60(b) motion is not a substitute for an appeal. See Twentieth Century-Fox
15    Film Corp. v. Dunnahoo, 637 F.2d 1338, 1341 (9th Cir. 1981); see also Casey v. Albertson's Inc.,
16    362 F.3d 1254, 1261 (9th Cir. 2004) (Rule 60(b) is not an opportunity to relitigate issues central
17    to the merits of a case). Movant is essentially using Rule 60 as a mechanism to relitigate claims
18    that should have been adjudicated, if at all, on appeal. Indeed, as noted supra, he filed an appeal
19    in this case, and the Ninth Circuit determined that a certificate of appealability was unwarranted.
20    Thus, the court should decline his invitation to relitigate what has already (and long ago) been
21    decided.
22    /////
23    /////
24
              5
                Movant argues that the district court erred when it excluded his claim under Brady v.
25    Maryland, 373 U.S. 83 (1963), Napue v. Illinois, 360 U.S. 264, 269 (1959) and Giglio v. United
26    States, 405 U.S. 150, 153-55 (1972) that related to the prosecution’s failure to disclose
      compensation paid to a witness. In the findings and recommendations, the court found that he
27    had waived this claim when, despite being aware of it, he failed to raise it on direct appeal. ECF
      No. 1212 at 80. The court went on to find, however, that even if the claim were evaluated on its
28    merits, it would still fail. Id.
                                                          4
     Case 2:03-cr-00042-MCE-EFB Document 1252 Filed 04/17/20 Page 5 of 5

 1                                                 Conclusion
 2           Based on the foregoing, it is HEREBY ORDERED that:
 3           1.      Movant’s motion re: rule 60 (ECF No. 1246) is DENIED; and
 4           2.      Movant’s motion to disqualify (ECF No. 1247) is DENIED.
 5           Further, it is RECOMMENDED that movant’s rule 60(b) motion (ECF No.1243) be
 6    DENIED.
 7           These findings and recommendations are submitted to the United States District Judge
 8    assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within fourteen days
 9    after being served with these findings and recommendations, any party may file written
10    objections with the court and serve a copy on all parties. Such a document should be captioned
11    “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
12    within the specified time may waive the right to appeal the District Court’s order. Turner v.
13    Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991). In
14    his objections petitioner may address whether a certificate of appealability should issue in the
15    event he files an appeal of the judgment in this case. See Rule 11, Rules Governing § 2255 Cases
16    (the district court must issue or deny a certificate of appealability when it enters a final order
17    adverse to the applicant).
18    DATED: April 17, 2020.
19

20

21

22

23

24

25

26

27

28
                                                          5
